In a coram nobis proceeding, defendant appeals from an order of the County Court, Dutchess County, entered June 8, 1965, which denied, without a hearing, his application to vacate a judgment of said court, rendered April 1, 1964, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence. Order affirmed, with leave to renew upon proper supporting papers. The affidavit of defendant was uncorroborated by supporting affidavits. Such corroboration is required where the defendant alleges that promises as to sentence were relayed to him from the District Attorney and the Trial Judge through his attorney (People v. Scott, 10 N Y 2d 380; People v. Vellucci, 13 N Y 2d 665). The affidavits furnished for the first time on appeal are improper and may not be considered.
Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.